Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,108,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 12 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“a wireless network interface;
a video output interface;
an antenna interface that connects with an external antenna;
one or more processors in communication with the wireless network interface and the video output interface, wherein the one or more processors are configured to execute instructions;
an OTA integration module that provides a same set of application programming interfaces (APIs), irrespective of a type of OTA tuner, to code modules of a media presentation application, wherein the OTA integration module is integrated as part of the media presentation application as a software development kit (SDK), configured to: 
receive, from a code module of the media presentation application, a standardized call for a stream of an OTA television channel; 
in response to the standardized call for the stream of the OTA television channel, request, from a first OTA tuner connected with the antenna interface, the stream of the OTA television channel, wherein the OTA television channel is broadcast over a geographic region on the VHF band or UHF band; and 
receive, using the first OTA tuner, the stream of the OTA television channel; and the media presentation application, wherein: 
the media presentation application is executed by the one or more processors of the streaming media player device; and 
the media presentation application outputs the stream via the video output interface for presentation”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner presents Chaudhari, US Pub. 2019/0208259 A1 [included in the IDS received 11/02/2021] as generally teaching Over the Top media integration with Over the Air Broadcast media (title) by receiving a request from a unified interface which includes both OTA programs and streaming TV programming, ([0003]), and outputting video and audio data to output ports, [0025] - [0026]). However, Chaudhari does not clearly demonstrate providing a same set of APls irrespective of a type of OTA device.
To supplement the teachings of Chaudhari, the Examiner further presents Ma et al., US Pub. 2004/0201608 A1 [included in the IDS received 11/02/2021] as teaching an API which controls multimedia parameters for various video streams provided by tuners, decoders, alternate video sources, etc., (Fig. 3, [0028] and [0044] - [0046]). However, the combination of Chaudhari and Ma does not clearly demonstrate OTA broadcast over a geographic region.
To supplement the teachings of Chaudhari and Ma, the Examiner additionally presents Sugiyama, US Pub. 2008/0311952 A1 [included in the IDS received 11/02/2021] as teaching broadcast TV signals over the air to a limited geographic area on a VHF or UHF channel, ([0017]). However, the combination of Chaudhari, Ma and Sugiyama does not clearly demonstrate the OTA integration module is integrated as part of the media presentation application as a software development kit (SDK), receiving a standardized call for stream of an OTA television channel and in response to the standardized call, request the stream of the OTA television channel.
To supplement the teachings of Chaudhari, Ma and Sugiyama, the Examiner further submits the teachings of Herigstad et al., US Pub. 2015/0074735 A1 [included in the IDS received 11/02/2021] as demonstrating a request for content data from an Internet source through a standardized interface or via a proprietary protocol from a software development kit, (Fig. 4 and [0063]). While the video signal from the video content provider may be transmitted via a number of media including broadcast airwaves, Herigstad does not disclose an OTA tuner connected with the antenna interface, as claimed. 
To supplement the teachings of Chaudhari, Ma, Sugiyama and Herigstad, the Examiner further submits Vermes, US Pub. 2020/0221049 A1 as demonstrating selection of an OTA channel from an integrated EPG 340 which causes automatic selection of the input source for display on the display device 335, (Fig. 3 and [0074]).  Vermes additionally discloses an OTA receiver 280 connected to an antenna 275 (Fig. 2 and [0054]).  However, Vermes does not cure the deficiencies of the prior art described above. Therefore, Claim 1 is considered allowable.
Claim 12 is considered allowable for the same reasons stated above. The dependent claims 2 – 11 and 13 - 20 are allowed because they further limit independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vermes, US Pub. 2020/0221049 A1 discloses selection of an OTA channel from an integrated EPG 340 which causes automatic selection of the input source for display on the display device 335, (Fig. 3 and [0074]) and additionally discloses an OTA receiver 280 connected to an antenna 275 (Fig. 2 and [0054]).
Garner, US Pub. 2022/0124400 A1 discloses receiving OTA content from an antenna via a tuner, processing the particular OTA content and transmitting for playback, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421